Citation Nr: 1103609	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-19 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
degenerative disc disease of the thoracolumbar spine with lumbar 
radiculopathy (low back disorder), currently totally evaluated as 
20 percent disabling.

2.  Entitlement to a total disability evaluation on the basis of 
individual unemployability due to service-connected disability 
(TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2008  rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina, which-in pertinent part continued the assigned 20 
percent rating for the low back disorder and denied a TDIU.

VA received the Veteran's current claim within one year of the 
January 2008 rating decision that granted service connection.  
Her February 2008 informal claim, however, did not address the 
January 2008 rating decision or otherwise indicate an intent to 
appeal that decision.  See 38 C.F.R. § 20.201 (2010).  As a 
result, the Board has styled the issue as it appears on the cover 
sheet.

The August 2008 rating decision also denied entitlement to an 
earlier effective date for service connection for the low back 
disorder and denied a temporary total evaluation because of 
treatment for a service-connected disability.  The Veteran's 
notice of disagreement, however, addressed only the rating for 
her low back disorder and the denial of a TDIU.  Thus, those 
issues are not before the Board and will not be addressed in the 
decision below or in the remand portion of the document below.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the document below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's post-operative low back disorder has not manifested 
with ankylosis, incapacitating episodes, or range of motion on 
forward flexion of 0 to 30 degrees or less.




CONCLUSION OF LAW

The requirements for an evaluation higher than 20 percent for 
post-operative low back disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, General Rating Formula 
For Diseases and Injuries of the Spine (General Formula), 
Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in March 2008 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned.  The Board finds the letter fully content-compliant. 
38 C.F.R. § 3.159(b);  see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  There is no 
assertion by the Veteran that VA failed to obtain any evidence 
requested or identified by her.  In fact, she informed the RO in 
September 2008 that she had no further evidence to submit.  In 
sum, there is no evidence of any failure by VA to assist the 
Veteran with her claim.  Thus, the Board may address the merits 
of the appeal.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  The Board finds that the examination was adequate to allow 
proper adjudication of the issue on appeal.  The examiner 
conducted a complete physical examination, recorded all findings 
considered relevant under the applicable diagnostic code, and 
considered the full history of the disability.  


Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology.

Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by an appellant or obtained on his/her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As noted in the Introduction, historically, a January 2008 rating 
decision granted service connection for the low back disorder and 
assigned an initial rating of 20 percent, effective November 
2006.  In her February 2008 request for an increased rating, the 
Veteran asserted that her symptoms had increased in severity.

Prior to addressing the current appeal, the Board notes that most 
of the evidence on which the Veteran's relies for her assertion 
was addressed in the January 2008 rating decision, which she did 
not appeal.  Consequently, the Board only considers the medical 
evidence for the period January 2008 forward as the evidence of 
record.

The General Formula is used to evaluate degenerative disc disease 
of the thoracolumbar spine under Diagnostic Code 5242.  It 
provides that, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent rating 
applies if forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested by 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is warranted 
for favorable ankylosis of the thoracolumbar spine or range of 
limitation of motion on forward flexion to 30 degrees or less.  
38 C.F.R. § 4.71a.

The Veteran noted in an April 2008 statement (VA Form 21-4138) 
that her back pain, numbness, and tingling in her feet, had 
continuously increased in severity.  The April 2008 VA 
examination report notes that the examiner conducted a review of 
the claims file as part of the examination.  The Veteran's 
current medications for her low back disorder were noted as 
Vicodin and Naproxen.  She reported constant, severe pain of an 
achy, sharp, and burning nature, that radiated to both legs.  The 
Veteran denied having experienced any incapacitating episodes 
during the prior 12 months.  She noted a back brace seemed to 
help her symptoms, and she could do her activities of daily 
living, but could only do chores for a few minutes at a time.  
The Veteran denied any bowel or bladder involvement, though she 
noted a history of irritable bowel syndrome not related to her 
back.  She also noted that her feet went numb if she sat very 
long but she denied any leg weakness.  The Veteran reported she 
could stand or sit for 15 minutes and then she has to get up and 
stretch. She could stand for 60 minutes if able to shift her 
weight.

Physical examination of the muscles of the lumbar spine revealed 
spasm on the left and right but not severe enough to cause an 
abnormal gait or abnormal spinal contour.  There was no atrophy, 
guarding, tenderness, or weakness, noted.  Posture and head 
position were normal, and spine was symmetrical in appearance.  
The Veteran's gait was slow and stiff.  There was no abnormal 
spinal curvatures.  Motor examination was 5/5 throughout.  Muscle 
tone was normal without atrophy.  Sensation to light touch, 
vibration, and position, was 5/5, but pinprick was 1/2 in the 
left lower leg and foot and right medial foot at toes 1 - 3.  
Knee and ankle jerk reflexes were 2+ bilaterally, and plantar 
flexion was normal bilaterally.  The examiner specifically noted 
that there was no thoracolumbar spine ankylosis.  Testing on 
range of motion revealed forward flexion of 0 to 35 degrees, 
where pain ensued.  Passive range of motion was the same.  
Lasegue's sign was negative.  X-rays were read as having shown 
mild narrowing of the L4-5 disc space and mild to moderate 
degenerative changes in the lower lumbar facet joints.  The 
examiner diagnosed degenerative disc and joint disease of the 
lumbar spine and radiculopathy of the lower extremities.

The Board notes that the General Formula applies strictly 
objective criteria which specifically factor in functional loss 
due to pain, stiffness, and radiation.  As a result, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted by DeLuca v. Brown, 8 Vet. App. 
202 (1995), are not for application.  See 38 C.F.R. § 4.71a, 
General Formula.  Further, in light of the fact the Veteran 
denied any incapacitating episodes, her low back disability must 
be rated on the basis of the chronic orthopedic and neurological 
manifestations.  Id.

The objective findings on clinical examination set forth above 
show her low back disorder to more nearly approximate the 
assigned 20 percent rating.  38 C.F.R. § 4.7.  A higher rating 
was not met or approximated, as her thoracolumbar spine range of 
motion on forward flexion was better than 0 to 30 degrees.  
Further, the examiner specifically excluded ankylosis, which is 
evident by the fact the Veteran's lumbar spine manifested range 
of motion-albeit limited.

VA outpatient records, including records of the Veteran's 
physical therapy, note clinical findings consistent with the 
April 2008 examination.  A July 2008 physical therapy entry notes 
forward flexion of fingertips to the mid-shin, which is more than 
0 to 30 degrees.  An August 2008 entry notes sensation was intact 
and straight leg raising was negative.  The examiner noted that 
the Veteran's primary symptom is chronic low back pain,  Thus, 
the Board finds the Veteran's low back disorder has more nearly 
approximated a 20 percent rating for the current rating period.  
38 C.F.R. §§ 4.1, 4.7, 4.71a, General Formula, Diagnostic Code 
5242.

Although the August 2008 rating decision continued the 20 percent 
rating for the orthopedic symptoms of the Veteran's low back 
disorder, it granted service connection for sensory deficit of 
each lower extremity for the neurological manifestations of the 
disorder and assigned a separate initial 10 percent rating for 
each.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.  The 
Veteran did not express disagreement with that allowance.  Thus 
the Board does not address it.

The Board also notes the Veteran's assertions in her notice of 
disagreement and substantive appeal (VA Form 9), but also note 
that they really address her claim for a TDIU.  The Board finds 
no support in either the rating decision or the statement of the 
case for the Veteran's assertion that the RO determined her 
private physicians were incompetent, as the rating of the low 
back disorder was based primarily on the April 2008 VA 
examination and outpatient records.

The Board has also considered the propriety of referral of the 
Veteran's claim for consideration of a higher rating on an 
extraschedular basis.  In exceptional cases, where the rating 
schedule is deemed inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1).

The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Further, where the RO has considered the issue of an 
extraschedular rating and determined it inapplicable, the Board 
is not specifically precluded from affirming a RO conclusion that 
a claim does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 
Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is contemplated 
by the rating schedule, as the very symptoms manifested by her 
low back disorder and discussed above are included in the 
schedular rating criteria.  The fact her symptomatology does not 
meet or approximate the criteria for the next highest rating does 
not render her disability picture exceptional.  As a result, the 
Board finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 20 percent for the post-
operative residuals of a low back disorder is denied.


REMAND

The Veteran asserts essentially that VA should award her 
individual unemployability solely because the Social Security 
Administration granted her disability benefits under its 
regulations.  While the Board notes that there are similarities 
between the two systems, there also are significant differences 
in the definition of disability under the Social Security 
Administration and VA systems, SSA determinations are not binding 
on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  The Board 
notes further that the Veteran was granted Social Security 
benefits in May 2006, only four months after her lumbar spine 
surgery in January 2006.  Further, the Social Security 
Administration Decision Document does not indicate if the award 
was temporary or permanent.  Thus, the issue is the current state 
of her disability.

As concerns the current severity of her disability as it relates 
to her employability,  the RO did ask the examiner to render an 
opinion on the Veteran's ability to obtain and maintain 
substantially gainful employment.  The April 2008 examination 
report notes the examiner observed the Veteran would have 
problems with physical labor due to her low back disability.  The 
examiner noted the Veteran had difficulty with prolonged sitting, 
and she would have to be allowed to stretch and take breaks to 
perform sedentary employment.  While this medical statement sheds 
light on the issue, the examiner did not opine definitively if 
the Veteran is capable of performing sedentary employment under 
the conditions noted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who treated the 
Veteran for low back disorder since October 
2008.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and her 
representative, if any, are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to obtain 
and submit those records for VA review.

2.  After the above is complete, the AMC/RO 
shall refer the claims file to the examiner 
who conducted the April 2008 VA examination.  
Ask the examiner to render a definitive 
opinion as to whether the Veteran is capable 
of obtaining and maintaining substantially 
gainful employment in light of her low back 
disability.  The examiner should specifically 
comment regarding the feasibility of sedentary 
employment.  Should the examiner advise that 
another examination is needed to render the 
opinion, the AMC/RO shall arrange the 
examination.  Please ensure that the claims 
folder is provided for review as part of the 
examination.  If the examiner who conducted 
the April 2008 examination is no longer 
available, then arrange an examination by an 
equally qualified physician examiner.
3.  Should an examination become necessary, 
advise the Veteran that it is her 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655.  In the event she does 
not report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

5.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to her 
satisfaction, send her and his representative, 
if any, a supplemental statement of the case 
and give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify her if further action is required on her part.  
She has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


